Citation Nr: 0837452	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
benefits, pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He died in December 2005, at the age of 85 years.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Several days thereafter, the RO in 
Newark, New Jersey notified the appellant of the decision.  
Due to the location of the appellant's residence, her appeal 
remains under the jurisdiction of the Newark RO.  

The appellant testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

According to the Certificate of Death, the veteran died in 
December 2005 at the age of 85 years from congestive heart 
failure resulting from arteriosclerotic heart disease.  At 
the time of his death, service connection was in effect for 
post-traumatic stress disorder, and residuals of cold weather 
injury of the left hand, right hand, and right lower 
extremity.  The combined service-connected schedular 
disability rating was 70 percent from July 2002, and 90 
percent from August 2003.  The veteran had been in receipt of 
a total disability rating based on individual unemployability 
since July 2002.  

The Certificate of Death further indicates that, at the time 
of the veteran's demise, he was a patient at "Overlook," a 
facility in Summit, New Jersey.  Records of this 
hospitalization are not included in the claims folder.  In 
order to have a complete record, a remand is necessary to 
associate with the claims file any such reports which may be 
available.  Moreover, the appellant has submitted additional 
evidence without a waiver and this evidence should be 
considered.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  After obtaining the appropriate 
release of information form where 
necessary, copies of records of the 
veteran's hospitalization at 
"Overlook," a facility in Summit, New 
Jersey that ended upon his demise in 
December 2005 should be procured and 
associated with the claims folder.  All 
such available records should be 
associated with the claims folder.  

2.  Following the completion of the 
above, the issues on appeal should be 
re-adjudicated.  If the decisions 
remain adverse to the appellant, she 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal, as well as a 
summary of the evidence of record 
(including, in particular, an unwaived 
private medical statement received in 
March 2008 since the issuance of the 
statement of the case).  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


